UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 95-7770



JOHN PAUL TURNER,

                                               Plaintiff - Appellant,

          versus

BILL   CLINTON,     President;   GEORGE    ALLEN,
Governor,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, District Judge.
(CA-95-1114-R)


Submitted:   January 18, 1995              Decided:   February 8, 1996


Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


John Paul Turner, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's orders dismissing this

action for failure to plainly state his claims and denying his

motion for reconsideration. We dismiss the appeal for lack of

jurisdiction because the orders are not appealable. This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291
(1988), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (1988); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.
Loan Corp., 337 U.S. 541 (1949). The orders here appealed are

neither final orders nor appealable interlocutory or collateral

orders.

     We dismiss the appeal as interlocutory. We dispense with oral
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process. The motion to consolidate is denied.




                                                        DISMISSED




                                2